Citation Nr: 0024895	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-09 610	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for a 
post-traumatic stress disorder during the period from July 
19, 1995, through August 14, 1998.

2.  Entitlement to a rating higher than 50 percent for a 
post-traumatic stress disorder during the period since April 
15, 1998. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel  

INTRODUCTION

The veteran had active military service from December 1941 to 
October 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 22, 1996, rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 
10 percent rating from July 19, 1995, the date of the claim 
for service connection for PTSD.  The veteran has appealed 
the rating assigned.  The veteran testified at a hearing at 
the RO on May 29, 1997, in connection with his appeal, after 
which he underwent a VA examination in July 1997.  On review 
of the examination report, the hearing officer in October 
1997 raised the rating for PTSD to 30 percent from July 19, 
1995, the effective date of the service connection award.  On 
further review on December 17, 1999, the RO assigned a 
further increase in the rating to 50 percent from April 15, 
1998.  

Although the hearing officer's decision to raise the rating 
to 30 percent from July 19, 1995, and the rating board 
decision to assign a 50 percent rating from April 15, 1998, 
represent a partial grant of the benefits sought on appeal, 
the issue as to the proper rating for  PTSD remains before 
the Board by virtue of the decision of the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims) (Court) in AB v. Brown, 6 Vet. 
App. 35, 38 (1993) which held that a rating decision issued 
after a notice of disagreement which grants less than the 
maximum rating available does not "abrogate the pending 
appeal."  

The period of time at issue in this appeal includes two 
separate segments, one involving a 30 percent rating, the 
other involving a 50 percent rating.  In the case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
recognized a distinction between an appeal from the 
assignment of an original rating assigned following an 
initial award of service connection for a disability and an 
increased rating assigned following a claim for increase.  
See 38 C.F.R. § 3.160(f) (1999).  The decision expressly 
authorizes the assignment of separate ratings for separate 
periods of time, known as "staged" ratings, following an 
initial award of service connection based on the facts found.  

In assigning a 50 percent rating in December 1999, the RO 
characterized a memorandum from the Disabled American 
Veterans dated April 15, 1998, as a claim for an increased 
rating for PTSD and made the increase effective from that 
date.  See 38 C.F.R. § 3.400(o) (1999).  However, the appeal 
for a rating higher than 30 percent was still in a pending 
status on April 15, 1998.  38 C.F.R. § 3.160(c) (1999).  
Consequently, the 30 percent rating in effect from July 19, 
1995, through April 14, 1998, and the 50 percent rating in 
effect since April 15, 1998, must be regarded as staged 
ratings within the meaning of Fenderson and each will be 
separately considered herein.  


FINDINGS OF FACT

1.  The version of the VA general rating formula for mental 
illnesses in effect before November 7, 1996, is more 
favorable to the veteran than the criteria which became 
effective after that date.

2.  Manifestations of service-connected PTSD consist of 
flashbacks, nightmares, hypervigilance, a sense of 
estrangement and withdrawal from others, sleep disturbance, 
depressed mood and affect, and withdrawal from many social 
contacts.  

3.  Throughout the period since July 19, 1995, PTSD symptoms 
have been of such severity and persistence as to result in 
severe impairment in the ability to obtain or retain 
employment.  

4.  During the period since July 19, 1995, PTSD 
manifestations have not been of such severity as to result in 
virtual isolation in the community, produce total 
incapacitation, or render the veteran demonstrably unable to 
obtain or retain employment.  


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met 
since July 19, 1995.  38 U.S.C.A. §§ 1155, 5107(a), 7104 
(West 1991); 38 C.F.R. § 4.132, Code 9411 (as in effect 
before November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran underwent a VA psychiatric examination in 
September 1995 in connection with his original claim for 
service connection for PTSD, received on July 19, 1995.  He 
discussed a number of traumatic experiences that occurred 
during World War combat on Guam and Iwo Jima.  He claimed 
that he felt very tense and had a very short fuse.  He could 
not stop thinking about an incident in service in which he 
had had to kill a Japanese soldier with a machete.  On mental 
status examination his mood was somewhat anxious but not 
overly depressed.  His affect was appropriate.  It was noted 
that he experienced occasional flashbacks and nightmares 
pertaining to combat.  He was sensitive to loud noises, 
especially firecrackers, and experienced an exaggerated 
startle response.  He was hypervigilant.  He made an effort 
to avoid thoughts, feelings and activities that arouse 
recollections of traumatic experiences.  He had a feeling of 
detachment and estrangement from others.  He had periodic 
outbursts of anger.  He denied ever having had suicidal 
ideation.  Memory and concentration were fair.  There were no 
hallucinations, delusions, ideas of reference, phobias, 
obsessions, compulsions or panic attacks.  The diagnosis was 
PTSD.  The global assessment of functioning (GAF) score was 
currently 51 and had been as high as 60 during the preceding 
year.  

In testimony at a hearing at the RO on May 29, 1997, the 
veteran related that he periodically became disoriented and 
that he had occasional lapses of memory.  He experienced 
regular nightmares, as a result of which his wife had to 
sleep in a separate room.  He also described bouts of anger.  
He was currently receiving VA treatment for PTSD.  He 
described a good relationship with his family, although he 
did not see two of his three children very often.  

The veteran underwent a VA psychiatric examination in July 
1997.  He related that about two years earlier a VA physician 
had changed his heart medications for three days, triggering 
nightmares of combat experiences which still continued.  The 
veteran was alert and oriented.  His mood was slightly 
depressed.  His sleep was poor, with nightmares 2 or 3 times 
per week and flashbacks related to the war.  He was sensitive 
to loud noises and the Fourth of July was a nightmare.  The 
veteran tried to avoid thinking about his wartime 
experiences.  He did crosswords to keep his mind busy.  He 
stated that he had a short fuse when upset, especially after 
nightmares but would try to walk away.  His memory and 
concentration were good.  He denied suicidal ideation, 
hallucinations and delusions.  The diagnosis was PTSD.  The 
GAF score was 65.  

VA outpatient treatment records dated from February 1996 
through November 1998 are of record.  The treatment entries 
dated in 1998 show a number of visits for treatment of 
psychiatric symptoms.  On one occasion he was stated to have 
a GAF of 69.  

The veteran underwent a VA psychiatric examination in May 
1998.  He reported that after returning home from service he 
experienced some adjustment difficulties, was uptight and had 
trouble holding jobs.  The longest job held was seven years 
as a garage forman at a trucking company, after that he held 
many odd jobs.  He retired in 1986.  He was preoccupied with 
diminished hearing capacity and complained of nightmares 
associated with medication for cardiovascular problems.  He 
complained of anxiety, tenseness, and nightmares that 
disturbed his sleep.  He described the full spectrum of PTSD 
symptoms.  On examination the veteran was oriented and 
cooperative.  His motor activity was agitated.  The rate and 
flow of speech was loud and pressured.  His affect was flat, 
apathetic and worried.  Mood was depressed.  His thought was 
intact with no hallucinations or delusions.  There was no 
suicidal ideation, homicidal ideation, assaultive behavior, 
impairment of self-perception, impairment of orientation, 
impairment of memory, impairment of cognitive functioning, or 
impairment of abstraction.  Judgment was intact, and insight 
was fair.  There was no obsessive or ritualistic behavior.  
Panic attacks were reported, as were depression and anxiety.  
There was no impairment of impulse control.  The diagnosis 
was PTSD.  The GAF score was 45.  

II.  Analysis

The veteran's claim for an increased rating for the service-
connected PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (noting that a well-grounded 
claim for an increased disability evaluation for a service-
connected disability was established where the claimant 
asserted that his condition had increased in severity).  
Since the claim is well grounded, there is a statutory VA 
duty to provide assistance in developing the facts pertinent 
to the claim.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this case, the RO has obtained all treatment records known 
to exist and the veteran has undergone several VA 
examinations for compensation purposes.  The veteran has 
identified no additional relevant documentation that has not 
been obtained for the record.  There is no indication that 
further actions to satisfy the duty to assist need be taken 
in order to accord the veteran an equitable disposition of 
the present appeal.  

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
1991).  In evaluating a disability, the Board considers the 
current examination reports in light of the whole recorded 
history to ensure that the current rating accurately reflects 
the severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

As discussed above, the present appeal arises from the 
initial rating assigned following the allowance of service 
connection, as distinguished from an appeal from denial of a 
claim for increase as defined in 38 C.F.R. § 3.160(f) (1999).  
Consequently, the rule from Francisco, Id, (holding that the 
regulations do not give past medical reports precedence over 
current findings and that it is the present level of 
disability that is of primary concern) does not apply.  
Separate ratings known as staged ratings are assignable for 
different periods of time as warranted by the evidence.  
Fenderson v. West, 12 Vet. App Vet. App. 119 (1999).  Staged 
ratings have in fact been assigned by the RO for the periods 
from July 19, 1995, through April 14, 1998, and from April 
15, 1998, to the present.  

The service-connected PTSD has been rated under Diagnostic 
Code 9411 of the VA rating schedule, which requires 
application of the VA General Rating Formula for 
Psychoneurotic Disorders.  The current version of the General 
Rating Formula, which is set forth in 38 C.F.R. § 4.130, 
became effective on November 7, 1996 and represents a 
substantial change from the version in effect before that 
date, when it was codified at 38 C.F.R. § 4.132.  The rating 
criteria for PTSD in effect before November 7, 1996, for 
ratings of 30 percent and higher were as follows:  

100 percent -- The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

70 --  Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to obtain 
or retain employment.

50 --  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired. By reason 
of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  

30 percent -- definite impairment in the 
ability to establish or maintain effective 
or wholesome relationships with people and 
the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  

Since November 7, 1996, the VA General Rating Formula for 
Psychoneurotic Disorders has provided as follows in pertinent 
part:  

100 --  Total occupational and social 
impairment due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation or own name.  

70 --  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near- continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 --  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short- and long-term memory (e.g. 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing effective work 
and social relationships.  

30 percent -- Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  

The RO assigned the initial grant of PTSD at 10 percent and 
the subsequent increase to 30 percent under the pre-November 
1996 version of the rating schedule but awarded the later 
increase to 50 percent disabling under the revised criteria 
for the period beginning on November 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative judicial process has been 
concluded, the version most favorable to the claimant must be 
applied unless Congress has provided otherwise or permitted 
the Secretary to do otherwise and the Secretary has done so.  
Karnas v. Brown, 1 Vet. App. 308 (1991); Marcoux v. Brown, 
9 Vet. App. 289 (1996).  The VA Office of the General Counsel 
has held that the VA must determine on a case by case basis 
whether the amended regulations are more beneficial to 
claimants than the prior provisions.  VA O.G.C. Prec. 11-97 
(Mar. 25, 1997).  

Therefore, since the PTSD claim has been continuously in an 
open status since July 1995, the veteran remains potentially 
entitled to an increased rating for the period from July 19, 
1995, to November 6, 1996, under the pre-November 1996 
criteria.  For the period since November 7, 1996, he is 
entitled to consideration under either the old or new 
criteria, depending on which is more favorable to him.  The 
new criteria are not applicable to any period before November 
7, 1996, the date of their promulgation.  See VAOPGCPREC 3-00 
(April 10, 2000).  

Of the two versions of the schedule, the criteria in effect 
before November 7, 1996, appear to be the most favorable to 
the veteran.  The pre-November 7, 1996 criteria do not entail 
specific findings regarding the symptomatology resulting from 
PTSD or regarding the specific areas of occupational and 
social impairment (such as work, school, family relations, 
etc.), requiring only a finding of severe impairment in the 
ability to obtain or retain employment.  The RO has properly 
considered the claim under both sets of rating criteria where 
applicable.  The decision herein will proceed to apply the 
pre-November 7, 1996, criteria for the entire period covered 
by the service connection award.  

The various examination reports and treatment records 
available to the Board are essentially consistent in 
describing the manifestations of PTSD, notwithstanding 
variations in the degree of detail and in the sufficiency of 
the clinical descriptions.  For many years the veteran has 
experienced the spectrum of symptoms regarded as diagnostic 
of PTSD such as hypervigilance, startle response, nightmares, 
flashbacks, intrusive recollections, avoidance of activities 
that remind him of wartime activities, and a feeling of 
detachment and estrangement from other people.  He has 
experienced a depressed mood and has recurring nightmares 
that result in poor sleep.  He attends VA outpatient 
facilities on a regular basis for treatment of PTSD.  

In considering the manifestations of PTSD for purposes of 
applying the provisions of the rating schedule, the primary 
focus must be on information bearing directly on occupational 
adjustment and social functioning.  The characterizations of 
overall impairment by clinical personnel may not be 
disregarded.  Massey v. Brown, 7 Vet. App. 204, (1994).  The 
record does not contain any narrative description containing 
a conclusion as to the degree of social or industrial 
impairment.  In the absence of such a description, the best 
objective measurement of the severity of psychiatric 
debilitation is shown in the GAF scores recorded over the 
years, which have ranged from a low 45 to a high of 69.  GAF 
scores are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health- illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994) of the American Psychiatric 
Association.  A GAF of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51-60 represents moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61 to 70 
represents some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  

It is not clear whether the discrepancies in the GAF scores 
represent fluctuations in the severity of the psychiatric 
symptomatology or a variation in the interpretation of the 
raw data by different examiners.  The score of 69 recorded by 
an outpatient examiner in 1998 appears to be substantially 
out of line with the others.  While recognizing that some 
fluctuation in the level of symptomatology may have occurred 
since July 1995, the predominant level of disability appears 
to have its center of gravity in the range between the high 
40's and mid-50's.  Under the pre-November 1996 criteria, the 
"serious" overall level of impairment represented by a GAF 
score in that range appears to translate fairly neatly into a 
finding of "severe" disability prescribed in such criteria 
and supports the assignment of a 70 percent rating, 
notwithstanding the use of the adjective in the DSM for GAF 
scores of 51 to 60.  Given that a GAF score of 51 was 
recorded on the first VA examination in September 1995, and 
that the assignment of an increase to 50 percent was based 
not on a medical determination but on an erroneous legal 
conclusion that a claim for an increased rating had been 
filed in May 1998, there is no basis in the record for 
perpetuating the artificial distinction between the time 
periods falling before and after that date.  Accordingly, the 
veteran is shown by the evidence to be entitled to a 
70 percent rating for the entire period since the effective 
date of the award, July 19, 1995.  

With respect to the next determination, as to whether a 
further increase is warranted from 70 percent to 100 percent, 
the pre-November 1996 rating criteria are again more 
favorable to the veteran considering that the Court has held 
that, of the three independent bases specified therein to 
establish entitlement to a 100 percent rating, only one need 
be satisfied.  Johnson v. Brown, 7 Vet. App. 95 (1994).  The 
revised criteria, by contrast, provide less flexibility in 
assessing the impact of the psychiatric symptomatology and 
require more detailed and specific clinical findings.  
Nevertheless, the veteran clearly does not satisfy the 
criteria with respect to any of the three independent bases.  
Though he reports some social withdrawal, he does not claim, 
and the evidence does not show, that he is virtually isolated 
in the community as the result of PTSD manifestations.  He 
does not experience totally incapacitating symptoms bordering 
on gross repudiation of reality.  He is not demonstrably 
unable, to retain or obtain employment based on PTSD 
symptomatology alone.  

Consequently, a preponderance of the evidence supports the 
assignment of a 70 percent schedular rating for PTSD but is 
against the assignment of the next higher rating of 
100 percent.  With respect to that determination, the benefit 
of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

A 70 percent schedular evaluation for service-connected PTSD 
is granted for the period since July 19, 1995, subject to the 
criteria governing the payment of monetary awards.  


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals




 

